I think the evidence warranted an inference that the killing was unintentional and accidental; and, therefore, the trial Judge erred in refusing to instruct the jury, as requested. *Page 121 
"that the plea of accidental killing is not an affirmative defense, and, therefore, does not impose any burden of proof upon the defendant; and when such plea is made the State cannot ask for a conviction, unless it proves that the killing was done with criminal intent." The refusal of the requested instruction, followed by the charge as to some phases of accidental killing, was clearly prejudicial. Upon that phase of the case the Court did instruct the jury as follows: "As where a man engaged in the commission of an unlawful act kills another, the law calls that manslaughter, even although he may not have intended to kill another. That is what is known as involuntary manslaughter. So the law says where two men agree to go and have a fight — that is, to violate the law, to do an unlawful act, and as a result of that fight one of them kills the other, even although he did not intend to kill him, in the fight strikes a blow he did not intend to be a death blow, but nevertheless became a death blow, and was a blow resulting from the commission of an unlawful act, then the law makes that a case of manslaughter, an unlawful killing of a human being, but done without malice, expressed or implied." From the foregoing instruction, following the refusal of that prayer for, the jury may have inferred that the burden of proof as to the plea of accidental killing was upon defendant, as they were told it was as to the plea of self-defense.
If there was any evidence which warranted a reasonable inference that the killing was unintentional and accidental, the refusal of the requested instruction was error. State
v. Morgan, 40 S.C. 345, 18 S.E. 937; State v. Lee, 58 S.C. 335,36 S.E. 706; State v. McDaniel, 68 S.C. 304,47 S.E. 384; State v. Ferguson, 91 S.C. 235, 74 S.E. 502.
The undisputed evidence showed that defendant and deceased were brothers; that, on the day of the fatal encounter, deceased and his father went together in a buggy to the house of Lizzie Little, where defendant was, to see *Page 122 
him on business; that when they got there, defendant was eating supper, and, being invited, deceased ate with him; that they were perfectly friendly and chatted in a friendly way during the meal and afterwards, until deceased took offense and became greatly and unreasonably enraged at a most trivial remark made by defendant; that deceased was drinking, and, when in liquor, he was quick to take offense, quarrelsome and dangerous; that he was the older, stronger and better man of the two; that he threatened to whip defendant, and attempted to do so with a buggy whip, but was prevented by his father. The evidence warranted the inference that deceased was the aggressor throughout, and persisted, against the entreaties of his father, in trying to bring on an encounter which defendant tried to avoid; that, in trying to avoid the difficulty, defendant left deceased and his father at their buggy, to which they had gone preparatory to leaving, and was going back to the house when deceased followed him and overtook him near the porch, and caught hold of him from behind; that defendant caught hold of the porch post — said to have been a scantling — to keep deceased from pulling him down, and the post gave way and both fell backwards; that, when they got up, deceased drew something out of his hip pocket, which defendant thought was a pistol, it being nearly dark, but it turned out to be a pair of wire cutters; that defendant said to deceased: "Don't shoot me," and deceased replied: "You son of a bitch, I will get you tonight." Defendant testified: "I saw something coming out of his pocket, and I took the post, and I jooged him that way. I did not intend to hurt him badly, but I jooged him to get rid of him. If I could have jooged him enough so I could have run, I would have." The evidence was that the blow did not break the skin on deceased's head, and that he lived sometime after the blow, and talked to his father on their way home, but it is not stated how long he lived. The father testified that after the difficulty defendant said to deceased: "If you had *Page 123 
not went to shoot me, I would not have knocked you." It should be said that it is also inferable from the evidence that defendant was at the porch and went to meet deceased as he approached him, and so voluntarily entered into the combat.
I think the testimony clearly warranted the inference that the fatal effect of the blow was unintentional and accidental, in the legal sense of the word. Whether that was the correct inference was, of course, a question for the jury. No doubt the correct rule is that even in self-defense, the means of force employed must not be unreasonably disproportioned to the attack. A slight blow will not justify an enormous battery. But the nature of the weapon used and the kind of blow given with it must be considered in the light of the circumstances of the defendant at the time. He may not have time or opportunity to deliberate upon and select the means of defense, or to make nice calculation to gauge the proper quantum of force necessary to repel the assault. Even when we have time for mature deliberation, our actions often result differently from what we intend. Numerous cases are found in the books where a slight blow, or moderate chastisement, resulted in death. Such cases are held to be accidental, when there was no intent to kill, and the instrument employed and the chastisement inflicted not unreasonable under the circumstances. But for the proof that deceased drew the wire cutter out of his hip pocket, which defendant took to be a pistol, it might well be said that the blow struck with the post was unreasonably disproportioned to the assault made upon him. But not so, if he honestly and reasonably believed that he was in imminent danger of being shot, or even struck with the pliers — especially if, as he swore, his intention was not to kill, but merely to stop the assault. While it is true that the use of a deadly weapon raises a presumption of malice, yet it is only a presumption of fact which may be rebutted. In each of the cases above cited from our own decisions, where *Page 124 
the killing was claimed to be accidental, and it was held that the issue either had been or should have been submitted to the jury, under proper instruction, a deadly weapon was used — either a pistol or gun. The fact that a deadly weapon was used, therefore, does not necessarily deprive a defendant of the right to have that issue passed upon by the jury. Of course, if there is no evidence which would warrant a finding of accidental killing, the issue should not be submitted. But here the defendant swore that he did not intend to kill his brother, or even to hurt him badly, but intended to strike him hard enough to stop the assault upon himself. The trial Judge must have thought the evidence warranted a finding of accidental killing of some sort, for, otherwise, he would not have given the instruction upon that subject above quoted, which applies only to such killings in pursuance of an unlawful enterprise, or in mutual combat, which the law does not excuse. While there was evidence which warranted the finding that the combat was mutual, that was not the only view of it, for it equally, if not more than equally, warranted the finding that defendant did everything that he could in reason to avoid the difficulty, and struck only after he had been attacked without any provocation.
   Therefore, I think a new trial should be granted. *Page 125